Title: To Alexander Hamilton from James McHenry, 15 May 1797
From: McHenry, James
To: Hamilton, Alexander


Philad. 15 May 1797
My dear H.
I wrote you a line yesterday acknowleging the receipt of your late letters from Albany.
I expect that there will be a quorum of both branches to-day.

It appears that the news of the Emp. of Germ. having signified his intention to make peace was unfounded. Had it even been so, it ought to have augmented our endeavours to meet hostility.
It is probable that a new character will be given Pinckney and a Secry to the Mission.
Yours
J McH
